                                  Case 19-25781      Doc 16    Filed 01/31/20     Page 1 of 2


                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND
                                                          Greenbelt District

                        IN RE:
                                                                           Bankruptcy No. 19-25781
                        William T. Milligan                                Chapter 13

                                 Debtor(s)

                                      OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

                               Now comes Caliber Home Loans, Inc. by and through Law Offices of Jeffrey Nadel
                        and Jeffrey Nadel, Esq. and Scott E. Nadel, Esq. and objects to the Chapter 13 Plan filed by
                        the debtor, and as grounds therefore states as follows:
                               1. That the debtor herein filed a Voluntary Petition for Relief under Chapter 13 of
                        Title 11 of the U.S. code on or about November 26, 2019, thus initiating case number 19-
                        25781.
                               2. That Caliber Home Loans, Inc. is the holder of a 1st Trust lien on the subject
                        property, 9205 Fairhaven Avenue, Upper Marlboro, MD 20772 and further known as tax ID #
                        XX-XXXXXXX in Prince George’s County, Maryland.
                              3. That Caliber Home Loans, Inc. filed a Proof of Claim for its lien on January 29,
                        2020 wherein they set forth a pre-petition claim in the amount of $1,321.28.
                               4. That the debtor has filed a Plan which does not call for pre-petition payments to the
                        Trustee for the full amount of the Proof of Claim pre-petition arrearages as set forth by
                        Caliber Home Loans, Inc..
                                5. That the debtor has filed a Plan which calls for payment to Caliber Home Loans,
                        Inc. of pre-petition arrearages in the amount of $0.00, thus unjustifiably reducing the rightful
                        and timely filed claim of Caliber Home Loans, Inc..
                              6. That no objection to the said proof of claim has been filed and therefore the claim is
                        presumed to be valid and in the amount stated. 11 USC § 502(a); Bankruptcy Rule 3001(f).
                               7. That therefore the plan is unfeasible and cannot be confirmed as a matter of law
                        unless amended to provide for curing of the arrearage claim of Caliber Home Loans, Inc. and
                        to provide adequate funding for all payments, which are required to be made under the plan.
                                        WHEREFORE, Caliber Home Loans, Inc. prays that the Chapter 13 Plan as
                        filed by the debtor be DENIED confirmation.

                                                                     LAW OFFICES OF JEFFREY NADEL

                                                                     By: /s/ Jeffrey Nadel
                                                                     Jeffrey Nadel 01526
    LAW OFFICES OF                                                   4041 Powder Mill Road, Suite 200
    JEFFREY NADEL
4041 POWDER MILL ROAD                                                Calverton, Maryland 20705
       SUITE 200                                                     240-473-5000
 CALVERTON, MD 20705
    240-473-5000                                                     jeff@lojnlaw.com
 FILE NUMBER: 22521                                                  Attorney for Caliber Home Loans, Inc.
                                Case 19-25781       Doc 16     Filed 01/31/20    Page 2 of 2



                                                                    By: /s/ Scott E. Nadel
                                                                    Scott E. Nadel 16027
                                                                    scottnadel@lojnlaw.com
                                                                    4041 Powder Mill Road, Suite 200
                                                                    Calverton, Maryland 20705
                                                                    240-473-5000
                                                                    Attorney for Caliber Home Loans, Inc.


                                                           Certificate of Service

                              I hereby certify this 31st day of January, 2020 that a copy of the foregoing Objection
                        were mailed, postage prepaid, first class, to the following:

                                                                          William T. Milligan
                                                                          9205 Fairhaven Avenue
                                                                          Upper Marlboro, MD 20772

                        Office of U.S. Trustee
                        6305 Ivy Lane
                        Suite 600
                        Greenbelt, MD 20770

                        The following parties have been served via ECF:

                        Thaddeus Jay Holmquist, Esquire                   Timothy P. Branigan, Trustee
                        2833 Smith Avenue, #448                           9891 Broken Land Parkway, Suite 301
                        Baltimore, MD 21209                               Columbia, MD 21046


                                                                    /s/ Scott E. Nadel
                                                                    Scott Nadel




    LAW OFFICES OF
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000

 FILE NUMBER: 22521
